Citation Nr: 0213342	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-33 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision by the New York, New York, 
Regional Office (RO).  In a July 1999 decision, the Board 
remanded the case for further development of the evidence.


FINDINGS OF FACT

1.  The veteran was exposed to noise on the rifle range in 
service, but he testified that he did not have hearing loss 
in service.

2.  The earliest medical evidence of hearing loss dates from 
March 1996 VA audiometric testing.

3.  Medical evidence of record does not relate the veteran's 
current hearing loss to his military service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  The 
veteran has been afforded several VA hearing examinations, 
and the RO secured records requested by the Board in July 
1999.  Thus, the Board finds the remand order has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, remanding to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would serve to only further delay resolution of the claim 
with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a hearing loss.  The veteran has been provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  He was 
further notified that ultimately it was his responsibility to 
make sure that all pertinent evidence was actually received 
by VA.

The statement and supplemental statements of the case 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  These documents also provided notice why this 
evidence was insufficient to award service connection for a 
hearing loss, as well as notice that the appellant could 
still submit supporting evidence.  Finally, the record 
reflects that the RO notified the veteran in June 2001 
regarding the application of the VCAA to his pending claim.  
He was specifically advised to identify evidence in support 
his claim.  If evidence was identified, he was advised that 
VA would attempt to obtain the evidence.  No further evidence 
was submitted.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, a merits based review may be 
conducted.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records do not 
reflect complaints, diagnoses, or treatment of hearing loss.

There is no postservice medical evidence of hearing loss, as 
that term is defined by 38 C.F.R. § 3.385 (an auditory 
threshold of 40 decibels or greater in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz, or the auditory thresholds 
of 26 decibels or greater for at least three of those 
frequencies, or speech recognition scores using the Maryland 
CNC Test less than 94 percent) until March 1996 VA 
audiometric testing.  At that examination, the veteran gave a 
history of noise exposure on the rifle range in service, but 
the examiner did not attribute the current hearing loss to 
that noise exposure.

April 1999 and August 2001 VA examinations and tests showed 
no change from those conducted in March 1996.  Further, on 
neither of those later occasions did examiners attribute the 
veteran's hearing loss to his military service.

At a March 1999 hearing, the veteran testified to noise 
exposure in service, and attributed his current hearing loss 
to that noise exposure.  However, as a layman (i.e., one who 
lacks medical training or expertise), his testimony is not 
competent evidence of medical etiology or diagnosis.  Heuer 
v. Brown, 7 Vet. App. 379 (1995).

The veteran testified that he had no symptoms of hearing loss 
in service, and his testimony regarding hearing loss since 
service was vague.  He said he asked others to repeat what 
they had said, and that others had asked him to lower the 
volume of the television, but he did not relate those 
incidents to any particular period of time.  Thus, it cannot 
be said that there is evidence of continuity of 
symptomatology that might suggest service incurrence of 
hearing loss.  Savage; 38 C.F.R. § 3.303(b).

In the absence of lay and medical evidence of hearing loss in 
service, in the absence of medical evidence of hearing loss 
for forty years postservice, and in the absence of medical 
evidence relating a current hearing loss to service, the 
Board must find that the preponderance of the evidence is 
against the claim.  Hence, service connection for hearing 
loss is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

